Appeal by the defendant from a judgment of the County Court, Rockland County (Resnik J.), rendered July 18, 2002, convicting him of criminal possession of a controlled substance in the third degree, after a nonjury trial, and imposing sentence.
*676Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]). The alleged inability of the witnesses for the prosecution to recall minor details about the evidence went to the weight to be accorded the evidence, not its admissibility (see People v Bryant, 302 AD2d 603 [2003]; People v Lanza, 299 AD2d 649 [2002]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80, 83 [1982]). Florio, J.P., Luciano, Townes and Fisher, JJ., concur.